Citation Nr: 0501027	
Decision Date: 01/13/05    Archive Date: 01/19/05

DOCKET NO.  03-20 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Whether the character of the appellant's discharge from 
military service constitutes a bar to the payment of 
Department of Veterans Affairs benefits.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The appellant had active service from February 2000 to June 
2001.  The appellant was discharged under other than 
honorable conditions, due to misconduct.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an administrative decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey, which found that the appellant's period 
of service was dishonorable for VA purposes, and therefore a 
bar to the payment of Department of Veterans Affairs 
benefits.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.

The Board points out that the appellant appears to also be 
applying for eligibility for VA health care under Chapter 17, 
title 38, United States Code, for a right knee injury he 
alleges to have incurred in service.  As this particular 
issue has yet to be adjudicated by the RO, is it referred to 
the RO for appropriate action.


REMAND

The Board notes that an administrative decision by the RO in 
November 2002 found that the appellant's discharge from 
service in June 2001, under other than honorable conditions, 
was dishonorable for VA purposes, due to a pattern of willful 
misconduct, and therefore a bar to the payment of Department 
of Veterans Affairs benefits.

Subsequent to his hearing in March 2004 before the 
undersigned Veteran's Law Judge, the representative submitted 
several medical records and character statements.  No waiver 
was submitted with these documents.  In order therefore that 
the appellant is assured of receiving all consideration due 
him under the law, the Board finds that a remand is 
necessary, to ensure that the RO considers these records in 
the first instance.

Accordingly, this issue is REMANDED to the RO, for the 
following development:

1.  The RO should review the appellant's 
claim in conjunction with all evidence 
received since the April 2003 statement of 
the case.  Any additional development deemed 
appropriate should be performed.  

2.  Thereafter, the RO should readjudicate 
the appellant's claim.  If the benefit sought 
on appeal remains 
denied, the appellant and his representative 
should be furnished a supplemental statement 
of the case and an opportunity to respond.  
The case should then be returned to the 
Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




